Citation Nr: 0735472	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to residuals of a left 
foot injury.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the benefits 
sought on appeal.

The veteran testified at a March 2006 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  PTSD

In adjudicating a claim for service connection for PTSD, if 
VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2007).  No further development or corroborative 
evidence is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements. See Moreau 
v. Brown, 9 Vet. App. 389, 394 (1996).

The veteran's DD 214 form reveals that he entered active 
service on August 16, 1967, and was separated on August 15, 
1969.  Such form indicates that the veteran had four months, 
ten days of foreign and/or sea service in the USARV (United 
States Army Vietnam).  The DD 214 also reflects that he 
received, as relevant, the National Defense Service Medal and 
the Vietnam Service Medal.  The Vietnam Service Medal and the 
Vietnam Campaign Medal denote service in support of the 
campaign.  Such medals are not recognized as a decoration 
that may serve as evidence that the veteran engaged in 
combat.  See Adjudication Procedure Manual, M21-1, Part III, 
para. 5.14(b)(1).  The veteran's DD 214 form also shows that 
his military occupational specialty was a cook.

The veteran's personnel records have not been associated with 
the claims file.  The RO should obtain any outstanding 
personnel records and associate them with the claims file.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

VA and private treatment records show that the veteran is 
currently receiving treatment for PTSD.  In a PTSD stressor 
questionnaire and in personal testimony, the veteran stated 
that he was assigned to an artillery unit in Vietnam.  He has 
reported that he was stationed in Vietnam from August 1967 to 
January 1968.  He indicated that he saw people killed and 
wounded, and witnessed the aftermath of death.  The Board 
notes that these reported stressors cannot be verified given 
the lack of specificity.  During the veteran's March 2006 
Board hearing, he reported experiencing mortar fire on 
several occasions.  He indicated that he was stationed in 
Kontum, and that they received multiple mortar attacks, 
especially in late 1967.  The veteran also indicated that on 
occasion, he had to man guns and fire at enemy forces.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has indicated that a rocket or mortar 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
attack.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).

In view of the veteran's current diagnosis of PTSD, and the 
additional information provided, the Board finds the RO must 
make an attempt to verify the identified stressors with U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the U.S. Army Services Center for Research 
of Unit Records (USACURR)) or other appropriate source.

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2007).  The veteran should be afforded an 
opportunity to submit additional evidence in support of his 
claims.  The RO should take any additional development as 
deemed necessary.  If the RO is able to confirm an identified 
stressor, and the RO finds that a VA examination is necessary 
for disposition of the claim, the veteran should be afforded 
such.

2.  Residuals of a Left Foot Injury and Left Knee Disability

A medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4)(i) (2007).  

The veteran has not yet been afforded a VA examination.  
Service medical records show that the veteran had an injury 
to his left great toe in service.  VA and private treatment 
records reflect various current diagnoses pertaining to the 
left foot.  In a June 2005 opinion, Dr. S. stated that the 
veteran's current left foot disability is at least as likely 
as not related to his traumatic crushing foot injury on 
active duty.  A July 2004 examination by Dr. D.S. diagnosed 
the veteran with chronic left foot and left leg pain, 
secondary to old trauma.  Although these opinions indicate 
that the veteran's current left foot complaints are related 
to an in-service injury and other medical records show 
current left foot diagnoses, the submitted opinions 
themselves do not provide a specific left foot 
disability/diagnosis for which service connection can be 
established, and do not provide reasons and bases for the 
opinion.  The Board notes that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001)  Thus, the Board 
finds that a VA examination is necessary determine if the 
veteran has a current left foot disability that is 
etiologically related to service.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the veteran's March 2006 Board hearing, the veteran 
indicated that his left knee condition is secondary to 
residuals of a left foot injury.  The veteran has not been 
provided VCAA notice in regard to secondary service 
connection.  The RO should address all VCAA notice 
deficiencies on remand.  

In a June 2005 opinion, Dr. S. stated that the veteran's left 
knee disability is proximately due to his left toe/foot 
condition.  Dr. S. did not provide a left knee diagnosis and 
did not provide any reasons and bases for his opinion.  As 
such, the Board finds that a VA examination is necessary 
determine if the veteran has a current left knee disability 
that is etiologically related to service, or to an in-service 
injury to the left foot.  

During the pendency of this appeal, the CAVC held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the RO can cure any deficiency with respect to this matter on 
remand.   

Since a favorable decision on the service connection issues 
discussed above would have an impact as to the resolution of 
a TDIU, such issues are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board 
will defer appellate consideration of the veteran's 
entitlement to a TDIU, pending resolution of his claims for 
service connection.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
addresses the veteran's claim of 
entitlement to service connection for a 
left knee disability, to include 
information on secondary service 
connection; and includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for all claims on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2. The RO should obtain the veteran's 
personnel records and associate them with 
the claims folder.  The RO should insure 
that personnel records corroborate the 
veteran's service in the Republic of 
Vietnam, to include dates of service and 
the unit to which he was assigned. 

3.  The RO should forward the veteran's 
stressor information, as well as any 
additional documents deemed necessary, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly known 
as the U.S. Army Services Center for 
Research of Unit Records (USACURR)), 7701 
Telegraph Road, Alexandria, VA 22315- 
3802, so that it can provide any 
information based on a review of unit or 
other records that might corroborate the 
stressor(s) claimed by the veteran.  If 
referral to JSRRC or other pertinent 
sources is to no avail, the RO should 
advise the veteran to submit alternate 
forms of evidence to support his claim of 
service connection for PTSD.  All 
attempts to obtain the records should be 
documented in the claims file.

4. If the JSRRC or other appropriate 
agency requests more specific 
descriptions of the stressors in 
question, notify the veteran and request 
that he provide the necessary 
information.  If the veteran provides 
additional information, forward it to the 
requesting agency.

5. Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor(s) occurred. Then, if such 
evidence is found to be established by 
the record, the RO should undertake any 
other indicated action to include 
scheduling the veteran for a VA 
examination if deemed necessary.  

6.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to identify all current left 
foot and left knee disabilities and 
determine whether any identified left 
foot or left knee disability is 
etiologically related to service, or to 
an in-service injury.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should review the entire claims 
file, and should specifically comment on 
findings in the veteran's service medical 
records and in his current medical 
records.  The examiner should identify 
all current left foot and left knee 
disabilities; and indicate:

(A) Whether it is at least as likely as 
not that any identified, current left 
foot disability is related to the 
veteran's in-service left foot injury or 
otherwise to the veteran's military 
service;   

(B) Whether it is at least as likely as 
not that an identified left knee 
disability is related to service; and  

(C)  Whether it is at least as likely as 
not that an identified left knee 
disability is due to, the result of, or 
aggravated by a left foot disability, to 
include the residuals of a left foot 
injury.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

7.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).
 
